Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the response filed 26 April 2022.
Claims 1, 2, 4, 7, 8, 9, 11, 14-16, 18, 21-29
Reasons for Overcoming the Art of Record
The following is examiner's statement of reasons for overcoming the art of record: 
Claims 1, 2, 4, 7, 8, 9, 11, 14-16, 18, 21-29 include a combination of limitations that result in a very specific set of steps that were not obvious in view of the art of record. At a high level the invention first requests bids in a single advertisement space auction, receives both cost-per-view (CPV) and cost-per-impression (CPM) bids, determines that a CPM bid exceeds all CPV bids and sends the advertisement associated with the CPM bid, determines that none of the CPM bids exceed all of the CPV bids, selects both an advertisement from the CPM bids and an advertisement from the CPV bids, sends a single message containing identifiers to the selected advertisements, determines that the advertisement space has not been in view within a specified time period, responsive to the determination uses the CPM advertisement in the ad space. These concepts are embodied in claim 1 which includes 12 steps that place the concepts in the context of an ad space auction with the resultant display on the client device determining if the ad space is in view. The art of record discloses displaying a web page with ad spaces filled with advertisements selected in an auction performed prior to page loading, and subsequently updating the advertisement in an additional auction dependent upon the viewability of the ad space as detected on the client device.
However, the claim offers a high level of detail and specific limitations which are necessary in typical advertisement space auctions because these auctions are typically used to load a single advertisement per ad space as a page is loaded on a client device. These limitations simultaneously compare CPM and CPV bids for a single ad space and select one of each type of advertisement bid for insertion into a single message that is sent to the client device, the client then determines viewability of the ad space and displays the appropriate advertisement creative. Thus, the high level of detail in combination with specific functions renders the claims allowable over the art of record.
Regarding 35 U.S.C. § 101:
The claims include the abstract concept of performing an advertisement auction for an ad space for display on a client device. The claims fall under Methods of Organizing Human Activity, such as commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations). The claims provide bids to a processing system that selects winning bids for display in the ad space on the client device. This is a solution to a business arrangement between advertisers and publishers with ad spaces.
Under Step 2A Prong 2 the claims include a combination of elements that offers the additional elements of comparing CPV and CPM bids, a single message with multiple advertisement identifiers, client monitoring of viewability to ultimately select the appropriate creative place in the ad space. The ordered combination of these additional elements offer more than merely adding insignificant extra-solution activity to the judicial exception (See MPEP 2106.05(g)). The ordered combination of steps is applying or using the judicial exception to a combination of additional elements and functions, which amounts to beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (See MPEP 2106.05(e)).
Examiner sets forth the following references as being the closest to the Applicant's inventive concept:
Filev et al. (US 2017/0140421 A1): Filev describes a system that monitors the viewability of an ad space via a script on the client with selection of the advertisement based on a predicted viewability of the advertisement, but the reference does not conduct a simultaneous auction that pits CPM and CPV bids against each other and sends a single message with a winning creative of each type for selection by the script based on actual viewability data.
Ringdahl et al. (US 2014/0136342 A1): Ringdahl teaches a system that uses a script that detects viewability of an ad space and performs an auction for the space based thereon, but the reference does not conduct a simultaneous auction that pits CPM and CPV bids against each other and sends a single message with a winning creative of each type for selection by the script based on actual viewability data. 
Whelan et al. (US 2015/0149304 A1): Whelan teaches an advertisement delivery system in which all of the advertisements of a web page are computed prior to loading of the web page and sent to the client in a single message, but the reference does not conduct a simultaneous auction that pits CPM and CPV bids against each other and sends a single message with a winning creative of each type for selection by the script based on actual viewability data.
Dalto et al. (US 2012/0310729 A1): Dalto teaches an auction for advertisement space that utilizes the second highest bid price, but the reference does not conduct a simultaneous auction that pits CPM and CPV bids against each other and sends a single message with a winning creative of each type for selection by the script based on actual viewability data.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT SNIDER whose telephone number is (571)272-9604. The examiner can normally be reached M-W: 9:00-4:30 Mountain (11:00-6:30 Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on (571)272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/S.S/Examiner, Art Unit 3688   

 /KAMBIZ ABDI/Supervisory Patent Examiner, Art Unit 3688